By the Court.
The positions of the defendant’s counsel are untenable. The thirteenth article of the Declaration of Eights, as to the verification of facts in the vicinity where they happen, does not prevent the proof, by competent evidence, of facts *63occurring abroad, which are material to sustain a prosecution here for a crime committed here. The marriage of the defendant might be proved by his admission of the fact, or by general repute. Gen. Sts. c. 106, § 22. His statement that he had a wife in England, and his inquiry as to the effect of getting a divorce from her, were sufficient evidence against him that she was still alive. His speaking of another woman, living in his house, as his wife, was sufficient evidence that he was cohabiting with her as such. It does not appear that the officer held out any such threats or inducements as to make the defendant’s admissions incompetent evidence. Exceptions overruled.